DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 April 2022.
Applicant’s election without traverse of claim 1 in the reply filed on 22 April 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12 February 2020, 12 February 2021, 4 May 2021, 4 June 2021, 22 April 2022, is/are in compliance with the provisions of 37 CFR 1.97 and is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation “mainly melted” in line 6. The term “mainly” is indefinite as there is no disclosure in the instant application that describes what parameter(s) (ex. total heat generated, heating time, etc.) is/are used to determine that an electrode “mainly” melts the cold iron source, making ambiguous the scope of the claim. Correction is required.
Claim 1 recites the limitation “auxiliary melted” in line 8. The term “auxiliary” is indefinite as there is no disclosure in the instant application that describes what parameter(s) (ex. total heat generated, heating time, etc.) is/are used to determine that the burner “auxiliary” melts the cold iron source, making ambiguous the scope of the claim. Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al (US 8333819 B2), hereinafter Grant, in view of Mizukami (JPH 1047862A, machine translation and original figures), Direct Current Electric Arc Furnaces, and Berger (US 5573573 A), and evidentiary reference Molecular Dynamics Modelling of Fe-C Alloys, hereinafter Molecular Dynamics Modelling.
Regarding claim 1, Grant teaches a combined burner and lance apparatus for electric arc furnaces (Title), such as for melting ferrous materials in electric arc furnaces (Col. 1 lines 16-18), and also discloses a process for melting raw metal in a furnace equipped with the burner and lance apparatus (Col. 3 lines 4-10). Grant further teaches the process comprises a melting step and a refining step (a method for melting/refining a cold iron source using a melting/refining furnace; Col. 5 lines 1-2). Grant further teaches during the melting step raw solid metal is loaded into the furnace and heat is supplied to the raw solid metal in the furnace so as to preheat and melt the metal, and when a new bucket or basketload of raw metal is added to the electric arc furnace, the melting step is continued in order to melt the newly added raw metal (cold iron source is supplied, Col. 1 lines 34-43). Grant further teaches the melting is performed by electrodes (Col. 1 lines 35-37), and that heating is also provided by burners mounted on the furnace wall (Col. 1 lines 37-40, Col. 3 lines 24-29, Fig. 1-2), which improve the energy -efficiency of the furnace (iron source is auxiliary melted by a burner provided on the furnace wall; Col. 2 line 65 – Col. 3 line 3). Grant further teaches a lance for which produces a jet of air or oxygen (Col. 6 lines 18-20), with an outlet opening “31” located above a burner outlet “21” (Fig. 1-2, Col. 4 lines 52-55). The Examiner notes that while Grant is silent to the presence of an oxidant gas ejection hole, one of ordinary skill would recognize that a lance must inherently be disposed in a gap in the furnace wall to be able to take the air or oxygen gas from outside the furnace, and eject the gas within the furnace, thus Grant reads on a step in which an oxidant gas is ejected from a lance installed in an oxidant gas ejection hole provided in the furnace wall above the burner. Grant further teaches the lance “3” is oriented at an angle of 10-40° below the burner axis (Fig. 1-2, 4, Col. 3 lines 64-65), where the burner axis is 10-40° below the horizontal (Col. 4 lines 43-45) and that the oxidant gas reacts with carbon monoxide released during the melting process, further increasing energy efficiency (Col. 5 line 66 – Col. 6 line 2). Grant further teaches during the refining step the metal is decarburized (a second refining step in which impurities are removed; Col. 1 lines 50-55). Grant further teaches the lance is used during the melting step to control the flame of the burner with a jet of actuating gas (Col. 5 lines 5-11), where the actuating gas is preferably oxygen containing (Col. 5 lines 64-65). As Grant also teaches the reaction of oxidant gas with carbon monoxide, and carbon monoxide is released during the melting process as discussed supra, one of ordinary skill would recognize that the feeding of oxygen containing gas during the melting step to control the burner would also cause reactions between the oxygen containing gas and carbon monoxide during the melting process, reading on wherein the fourth step starts at the same time as or immediately after the start of the third step. Grant further teaches the lance is operated to optimize the postcombustion during the melting step (Col. 9 lines 18-24), and is then switched to a supersonic mode of operation during the refining step (Col. 10 line 67 – Col. 11 line 3), with Grant making no further mention of postcombustion occurring during the refining step (wherein the fourth step ends with the start of the second refining step). 
Grant further teaches the importance of adding sufficient oxygen to combust carbon monoxide efficiently to maximize energy savings from postcombustion, while not adding such an excess of oxygen that oxidation of the electrode, metal oxidation, and deterioration of the refractory material of the furnace occurs (Col. 7 lines 14-30), but is silent to a flow rate of oxygen relative to the size of the furnace during the melting step. Grant is silent to which part of the furnace is loaded with scrap, and does not teach wherein the heating is done by a single electrode provided in the center of the melting/refining furnace.
Mizukami teaches an arc melting furnace and melting method of cold iron source employing the same (Title), where it is an objective of Mizukami to recover energy by effective secondary combustion [0007] of CO [0002,0012] by adding oxygen-containing gas [0014]. Mizukami further teaches in Tables 1-2 charging in a first example, 150 tons of cold iron source into a furnace with a diameter (D) of 7m and freeboard (L) of 5.8 m [0047, Table 1 first data column]. As Figures 2 and 7-11 show, the furnace is cylindrical, therefore the free space within the furnace is 223.210 m3. The Examiner notes that the freeboard is measured as seen in Figure 2, is measured from the liquid level of the molten metal [0055], and does not include the volume of the reactor taken up by the liquid metal. Molecular Dynamics Modelling teaches the densities of liquid iron from the liquidus temperature to 2500 K in Fig. 1. As Mizukami teaches a melting furnace, one of ordinary skill would recognize that during the melting step, until all iron scrap in the furnace has melted, the temperature of the molten iron is constant at the liquidus temperature (~1810 K) as further heating is used to phase change the iron from solid to liquid rather than heat the iron further. As Fig. 1 of Molecular Dynamics Modelling teaches the density of iron at the liquidus temperature to be ~7000 kg/m3, the volume of the 150 tons of iron of Mizukami would be approximately 21.429 m3, for a total furnace volume of 244.639 m3 in the furnace of Mizukami. Mizukami further teaches the secondary combustion in the first example is performed using 3 lances arranged at upper and lower stages within the furnace, for a total of 6 lances ([0048], Table 2, first column of data, third row of data), and that each lance blows 15 Nm3/min of gas (Table 2, first column of data, tenth row of data), for 90 Nm3/min (5400 Nm3/hour) of oxygen total. This equates to a V/Q of 0.0453. 
Mizukami teaches a V/Q of 0.0453, which is on the same order of magnitude as the lower limit of the instantly claimed V/Q range from 0.1-0.8. As V/Q values close to that of the instant claims are known are known in the art, and as Grant teaches that oxygen content should be controlled to be sufficient to enable significant postcombustion of CO, while limiting oxygen content to not be so high as to cause damage to the electrodes or refractory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to experiment with the V/Q value to find a value or range of values where significant postcombustion is achieved while oxygen use is limited, and would be expected to arrive at a ratio of V/Q from 0.1-0.8 as a result of routine optimization of the melting process of Grant, using the V/Q of 0.0453 of Mizukami as a starting point. See MPEP § 2144.05 (II) (A-B). Doing so would have been further obvious to limit the use of oxygen gas during the postcombustion, so as to not waste pure oxygen, predictably saving on reagent expenses. 
Grant teaches the combined burner lance apparatus is to be used in electric arc furnaces (Col. 4 lines 40-41), but does not teach any restriction on the type of electric arc furnace (AC or DC) that may be used. Direct Current Electric Arc Furnaces teaches a design of DC arc furnace in Figs. 2 and 4, comprising a single central electrode (an electrode provided in the center of the furnace; pg. 2-3). Current Electric Arc Furnaces teaches benefits of DC arc furnaces to include reduced electrode consumption and electricity usage (pg. 1 right column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen to use the burner and lance assembly of Grant in a DC arc furnace comprising an electrode provided in a center of the melting/refining furnace, in order to reduce electrode consumption and further reduce electricity usage as taught by Direct Current Electric Arc Furnaces. Doing so would have been further obvious as Grant teaches a desire to improve energy efficiency in the arc furnace melting process (Col. 2 lines 65-68), and the choice of a DC arc furnace as taught by Direct Current Electric Arc Furnaces teaches this to be an advantage of DC arc furnaces.
Grant teaches the furnace is loaded by feeding buckets or baskets of material to the furnace, but is silent to which part of the furnace is loaded with scrap.
Berger teaches an electric arc furnace arrangement for producing steel, where in Fig. 3 after tapping, the electric arc furnace is tilted back, its lid 6 is opened, scrap 27 is charged and the lid 6 is closed again (a melting/refining electric furnace introducing a cold iron source in the upper part; Col. 7 lines 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grant to incorporate the feeding of a steel scrap from above of Berger to incorporate the predictable benefit of top loading a furnace where the buckets or basketloads of material taught by Grant can be simply dropped into the furnace using the force of gravity, minimizing complexity and cost of conveying solid materials. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        


/VANESSA T. LUK/Primary Examiner, Art Unit 1733